DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2021 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendment field September 07, 2021.
The previous specification objection is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed September 07, 2021, with respect to the rejection(s) of claim(s) 17-36 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2019/0288828 A1 to IBRAHIM et al. (“Ibrahim”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 17-20, 22-25, 27-30, 32-35, 37-40 is/are rejected under 35 U.S.C. 103 as being obvious over CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/0234896 A1] in view of U.S. Publication No. 2019/0288828 A1 to IBRAHIM et al. (“Ibrahim”).
The applied reference to Ibrahim has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 17-20, see similar rejection to claims 27-30, respectively.
As to claims 22-25, see similar rejection to claims 32-35, respectively.

	Liu does not expressly disclose wherein which one timeslot in a plurality of timeslots of the second BP, at which the terminal switches, is determined based on a subcarrier spacing of the second BP.
	Ibrahim discloses the UL symbols 102 of the first frequency section and the DL symbols 101 of the second frequency section may have a guard period of zero or more subcarriers in between, e.g. as described above with respect to FIGS. 1 and 2 (para. 0160) and the UL symbols 102, 204 of the first frequency section and the DL symbols The processor 1501 may determine the frequency switching point 124 between the first frequency section and the second frequency section and/or the time switching points 121, 122 of the first TDD scheme and the second TDD scheme according to an optimization criterion, in particular a desired DL versus UL data rate ratio, e.g. as described above with respect to FIGS. 1 and 2 (para. 0161).  Note that fig. 1 illustrates multiple time points for frequency switching, and that switching incorporates a subcarrier spacing of the second frequency section in that it will occur after the guard period ends.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of Ibrahim into the invention of Liu. The suggestion/motivation would have been to provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic, in particular under low latency constraints (Ibrahim, para. 0004).  Including the switching of Ibrahim into the invention of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ibrahim.
As to claim 28, Liu and Ibrahim further discloses the apparatus according to claim 27, wherein the sending the configuration information comprises : sending, Radio Resource Control (RRC) signaling to the terminal, wherein the RRC signaling carries a first parameter set of each BP of the at least two BPs configured based on the terminal (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), and wherein the first parameter set of the each BP configured based on the 
As to claim 29, Liu and Ibrahim further discloses the apparatus according to claim 27, wherein the sending the configuration information comprises: sending RRC signaling to the terminal, wherein the RRC signaling carries a second parameter set of each BP of the at least two BPs configured based on the terminal (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), and wherein the second parameter set of the each BP configured based on the terminal comprises at least one of: a frequency domain width and a position indication parameter of the each BP, or a frequency domain width (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB) and a position indication parameter of a control resource set (CORESET) corresponding to the each BP.  In addition, the same suggestion/motivation of claim 27 applies.
As to claim 30, Liu and Ibrahim further discloses the apparatus according to claim 29, wherein the sending the configuration information further comprises: broadcasting subband configuration information by using system information block (SIB) information  (Liu, paras. 0142-0144, configuration information of each subband 
As to claim 32, Liu discloses an apparatus (fig. 15, para. 0295, user equipment), comprising: at least one processor; and a non-transitory memory storing instructions for execution by the at least one processor, wherein, when executed by the at least one processor, the instructions cause the apparatus to perform operations comprising:  (fig. 15, para. 0297, the storage 620 may be configured to store a software program and a module, and the processor 680 executes various functional applications of the user equipment and performs data processing by running the software program and the module that are stored in the storage 620) to perform: receiving configuration information of at least two bandwidth parts (BPs) from a base station, the at least two BPs comprising a first BP and a second BP (para. 0142-0143, SIB transmitted from network device to UE including configuration of each subband); receiving a BP adjustment instruction from the base station, wherein the BP adjustment instruction carries an identifier of the second BP, wherein the BP adjustment instruction instructs the apparatus to switch from the first BP to the second BP in a timeslot of the second 
Liu does not expressly disclose wherein which one timeslot in a plurality of timeslots of the second BP, at which the apparatus switches, is determined based on a subcarrier spacing of the second BP.
	Ibrahim discloses the UL symbols 102 of the first frequency section and the DL symbols 101 of the second frequency section may have a guard period of zero or more subcarriers in between, e.g. as described above with respect to FIGS. 1 and 2 (para. 0160) and the UL symbols 102, 204 of the first frequency section and the DL symbols 101, 203 of the second frequency section may be precoded, e.g. as described above with respect to FIG. 2. The processor 1501 may determine the frequency switching point 124 between the first frequency section and the second frequency section and/or the time switching points 121, 122 of the first TDD scheme and the second TDD scheme according to an optimization criterion, in particular a desired DL versus UL data rate ratio, e.g. as described above with respect to FIGS. 1 and 2 (para. 0161).  Note that fig. 1 illustrates multiple time points for frequency switching, and that switching incorporates a subcarrier spacing of the second frequency section in that it will occur after the guard period ends.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of Ibrahim into the invention of Liu. The suggestion/motivation would have been to provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic, in particular under low latency constraints (Ibrahim, para. 0004).  Including the switching of Ibrahim into the invention of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ibrahim.
As to claim 33, Liu and Ibrahim further discloses the apparatus according to claim 32, wherein the receiving the configuration information comprises: receiving Radio Resource Control (RRC) signaling from the base station, wherein the RRC signaling carries a first parameter set of each BP of the at least two BPs configured based on the apparatus  (Liu, paras. 0143-0144, configuration information of each subband determined from SIB, para. 0145, after SIB received, executing RRC connection process (i.e. SIB is RRC signaling)), wherein the first parameter set of the each BP configured based on the apparatus comprises at least one of: a frequency domain width and a position indication parameter of the each BP (Liu, paras. 0143-0144, subcarrier space, TTI of each subband determined from SIB), a frequency domain width and a position indication parameter of a control resource set (CORESET) corresponding to the each BP, or a subcarrier spacing of the each BP (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB).  In addition, the same suggestion/motivation of claim 32 applies.

As to claim 35, Liu and Ibrahim further discloses the apparatus according to claim 34, wherein the receiving the configuration information further comprises: receiving subband configuration information by using system information block (SIB) information from the base station   (Liu, paras. 0142-0144, configuration information of each subband determined from periodically broadcasted SIB), wherein the subband configuration information comprises at least one of: a frequency domain width and a position indication parameter of each subband (Liu, paras. 0143-0144, subcarrier space, TTI of each subband determined from SIB), or a subcarrier spacing corresponding to the each subband (Liu, paras. 0143-0144, subcarrier space of each subband determined from SIB), and wherein the subband configuration information indicates a subcarrier spacing corresponding to the second parameter set of the each 
As to claim 37, see similar rejection to claim 39.
As to claim 38, see similar rejection to claim 40.
As to claim 39, Liu and Ibrahim further disclose the apparatus of claim 27, wherein an k-th time slot in the plurality of timeslots of the second BP is determined as the timeslot, at which the terminal switches, based on the subcarrier spacing of the second BP, and wherein k is an integer between 1 and a number of time slots in the plurality of timeslots of the second BP (Ibrahim, para. 0112, fig. 2, finite time switching points; para. 0160, the UL symbols 102 of the first frequency section and the DL symbols 101 of the second frequency section may have a guard period of zero or more subcarriers in between, e.g. as described above with respect to FIGS. 1 and 2; Note that fig. 1 illustrates multiple time points for frequency switching, and that switching incorporates a subcarrier spacing of the second frequency section in that it will occur after the guard period ends).  In addition, the same suggestion/motivation of claim 27 applies.
As to claim 40, Liu and Ibrahim further disclose the apparatus of claim 32, wherein an k-th time slot in the plurality of timeslots of the second BP is determined as the timeslot, at which the apparatus switches, based on the subcarrier spacing of the second BP, and wherein k is an integer between 1 and a number of time slots in the plurality of timeslots of the second BP  (Ibrahim, para. 0112, fig. 2, finite time switching points; para. 0160, the UL symbols 102 of the first frequency section and the DL Note that fig. 1 illustrates multiple time points for frequency switching, and that switching incorporates a subcarrier spacing of the second frequency section in that it will occur after the guard period ends).  In addition, the same suggestion/motivation of claim 27 applies.

Claims 21, 26, 31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106572506(A) to Liu et al. (“Liu”) [provided by Applicant, note that Examiner is citing from English language equivalent U.S. Publication No. 2018/0234896 A1] in view of U.S. Publication No. 2019/0288828 A1 to IBRAHIM et al. (“Ibrahim”) and in further view of U.S. Publication No. 2017/0257238 A1 to QIAN et al. (“Qian”).
The applied reference to Ibrahim has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
As to claim 21, see similar rejection to claim 31.
	As to claim 26, see similar rejection to claim 36.
As to claim 31, Liu and Ibrahim does not expressly disclose apparatus according to claim 27, the sending the BP adjustment instruction comprises: sending downlink control information (DCI) or a Media Access Control control element (MAC CE) to the terminal, wherein the DCI carries the BP adjustment instruction, or wherein the MAC CE carries the BP adjustment instruction.
Qian discloses the base station only informs the UE of the change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Liu and Ibrahim. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-carrier of Qian into the invention of Liu and Ibrahim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qian.

Qian discloses the base station only informs the UE of the change in the sub-band bandwidth and sub-carrier spacing, the UE acquires length or a ratio of length of a cyclic prefix to a cyclic postfix corresponding to the sub-band bandwidth and sub-carrier spacing from the broadcast channel, system information or downlink control channel, and performs the receipt and transmission of data after adjusting the length of the cyclic prefix and the cyclic postfix (para. 0226).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the change in sub-band bandwidth and sub-carrier spacing of Qian into the invention of Liu and Ibrahim. The suggestion/motivation would have been to have a filtering-based transmitter and receiver (Qian, para. 0002).  Including the change in sub-band bandwidth and sub-carrier of Qian into the invention of Liu and Ibrahim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qian.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180083817 A1 which discloses another example is depicted in FIG. 5B where the entire bandwidth is switched to the sub-carrier spacing suitable for the 
US 20210144560 A1 which discloses Example 42 includes the subject matter of any one of Examples 40-41, including or omitting any elements as optional, wherein the synchronization gap information indicates a switching time to be used before switching between the anchored carrier and the unlicensed carrier (para. 0171).
US 20200059345 A1 which discloses In examples, the WTRU may be configured to use a gap (e.g., first time gap) when changing from one BWP to another BWP within the set (e.g., or pair), and another time gap (e.g., second time gap) when changing from one BWP to another BWP outside the set (e.g., or pair) (para. 0135).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463